Citation Nr: 1230614	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  09-12 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right ankle disability, including as a residual of a sprain.

2.  Entitlement to an initial rating higher than 10 percent for degenerative joint disease (i.e., arthritis) of the right shoulder.


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran had active military service from September 2004 to March 2007.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for degenerative joint disease of the right shoulder and assigned an initial 10 percent rating for this disability retroactively effective from March 10, 2007.  However, the RO denied service connection for a right ankle disability.  In additional to appealing the denial of this claim for service connection for a right ankle disability, the Veteran also appealed for a higher initial rating for his right shoulder disability that was determined service connected.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (indicating that, in this circumstance, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award, if there have been variances in the severity of the disability).

In March 2012, as support for his claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.

Although the Veteran was represented at his videoconference hearing by the Georgia Department of Veterans Services, the claims file did not contain a properly executed and completed Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22) in favor of this organization.  Accordingly, in a June 2012 letter, the Board wrote the Veteran and asked that he clarify his wishes regarding representation.  He was told that if he did not respond within 30 days, the Board would assume that he wanted to represent himself, so would proceed pro se.  He did not respond to that letter.  Thus, absent completion and submission of the required paperwork to officially designate the Georgia Department of Veterans Services as his representative of record in this appeal, or some other Veterans Service Organization (VSO), agent or attorney, the Board must presume he is unrepresented in this appeal.

In other testimony during his March 2012 videoconference hearing, the Veteran raised the additional issues of his entitlement to service connection for disabilities affecting his neck, right arm, and right hand as residuals of, so as secondary to, the already service-connected disability affecting his right shoulder.  See 38 C.F.R. § 3.310(a) and (b) (permitting service connection on this secondary basis if it is established this service-connected right shoulder disability has caused or aggravated these other disabilities).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The RO, however, as the Agency of Original Jurisdiction (AOJ), has not had opportunity to consider these additional claims in the first instance, so it would be potentially prejudicial to the Veteran if instead the Board did.  The Board, therefore, is referring these claims to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

And as for the claims that are presently before the Board, they must be remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

During the Veteran's March 23, 2012, videoconference hearing, it was indicated the Board would hold the record open following the hearing to allow him time to obtain and submit additional supporting evidence.  See Haney v. Nicholson, 20 Vet. App. 301 (2006) (When a Veterans Law Judge at a hearing exercises discretion to leave the record open for the appellant to submit evidence pursuant to 38 C.F.R. § 20.709, the Veterans Law Judge must set a deadline as to how long the record will remain open, and if such deadline is not set at the hearing, fair process requires the Board to subsequently set a deadline by which the record will close and notify the appellant of that deadline before the claim can be adjudicated).  He was told he had 30 days following the hearing to obtain and submit this additional evidence, so until April 23, 2012.

He submitted this additional evidence to the RO in May 2012, so just beyond this deadline, which was then forwarded on to the Board and received in June 2012.  He did not waive his right to have the RO, rather than the Board, initially consider this additional evidence.  See 38 C.F.R. §§ 20.800, 20.1304.  So to clarify whether this was indeed his intent, the Board sent him a letter in August 2012 asking whether he wanted to waive his right to have the RO initially consider this additional evidence.  He responded later in August 2012 that he was not waiving this right, and that he resultantly wanted the Board to remand (send back) his case to the AOJ (so to the RO via the AMC) for review of this additional evidence he was submitting in his appeal.  Hence, this case must be remanded for AMC/RO review of all additional evidence received since the March 2010 supplemental statement of the case (SSOC), and for issuance of another SSOC addressing this additional evidence if the claims are not granted.  38 C.F.R. §§ 19.31, 19.37.

Moreover, the Veteran also testified during his March 2012 videoconference hearing before the Board that he had seen private doctors for recurrent sprains of his right ankle, and that he intended to submit additional evidence also in this regard.  He testified, as well, that he had been treated for his right shoulder disability just one week prior to the hearing.  Hence, the AMC/RO should contact him and ask him to indentify and/or submit any pertinent VA or private treatment records regarding his right ankle and right shoulder disabilities - assuming these records have not been previously identified and obtained.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have evaluated or treated him for right ankle and right shoulder disabilities since his separation from service.  After obtaining any necessary authorization, obtain all identified records that are not duplicates of those already in the claims file.

If the records identified are not in the custody of a Federal department or agency, then they fall within the purview of 38 C.F.R. § 3.159(c)(1), whereas if they are in the possession of a Federal department or agency, they fall within the purview of 38 C.F.R. § 3.159(c)(2).

Document all efforts to obtain all identified records and notify the Veteran of any inability to obtain records as required by 38 C.F.R. § 3.159(e).

2.  If the claims are not granted to his satisfaction, send him another SSOC that includes consideration of all additional evidence received since the prior March 2010 SSOC, and give him an opportunity to respond before returning the file to the Board for further appellate consideration of these claims.

He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


